DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed October 25, 2021.

Election/Restrictions
1.	Applicant’s election without traverse of claims 46-55 in the reply filed on October 25, 2021 is acknowledged. Accordingly, claims 56-78 are withdrawn from further consideration.

Status of Claims
2.	Claims 46-55 are pending and currently under consideration for patentability.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 2, 2019 and January 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,172,984 (hereinafter Patent ‘984) in view of Haggstrom et al. (US 7,569,742). 
	With regard to claim 46, Patent ‘984 discloses reduced-pressure treatment system for debriding a treatment area of a tissue site, the system comprising: a blocked acid debriding agent applied to a 
	However, while Patent ‘984 discloses an intermediate foam layer (claims 8, 10 and 18), Patent ‘984 is silent in regard to an additional porous hydrophilic foam layer.
	Haggstrom discloses a self-contained wound dressing with micropump (abstract; Fig. 3), comprising: a wound dressing (300; Fig. 7), which includes a porous hydrophilic foam (302) adapted to cover a treatment area (col. 8, lines 9-14); a debriding agent (col. 3, lines 47-55) applied to the hydrophilic foam (302); a manifold (best seen at 206 of Fig. 6) coving the foam (302) to distribute reduced pressure; and a sealing drape (best seen at 210 of Fig. 6) to form a fluid seal over the tissue site and manifold (col. 4, lines 60-65).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the hydrogel layer disclosed by Patent ‘984 to instead be a porous and hydrophilic foam, similar to that disclosed by Haggstrom, in order to provide a resilient, liquid absorbent, porous layer which allows exudate drainage and is collapsible to maintain a moist wound bed, as suggested by Haggstrom in column 8, lines 1-11.
	With regard to claim 47, Patent ‘984 discloses a reduced pressure interface for delivering reduced pressure to the manifold (claims 1 and 9).
	With regard to claims 48-50, Patent ‘984 discloses that the blocked acid debriding agent comprises an alpha hydroxyl acid and blocking material (claims 1, 9, 13 and 17); namely lactic acid and an arginine group (claims 2 and 19), or glycolic acid and arginine (claims 3 and 20).
	With regard to claims 51-52, while Patent ‘984 discloses that the hydrogel is adapted to soften and break apart over time in response to exposure to wound fluid (claims 4, 11 and 21); wherein the manifold is adapted to absorb the hydrogel after the hydrogel softens (claims 5, 12 and 22), Patent ‘984 is silent in regard to a porous hydrophilic foam with such functionalities.  Haggstrom’s disclosure (see above) makes it obvious to one having ordinary skill in the art to modify the hydrogel disclosed by 
	With regard to claim 53, Patent ‘984 discloses that the manifold is adapted to absorb debrided necrotic tissue (claims 6, 14 and 23).
	With regard to claim 54, while Patent ‘984 discloses that the hydrogel is a preformed sheet (claim 24), Patent ‘984 is silent in regard to a porous hydrophilic foam with such form. Haggstrom’s disclosure (see above) makes it obvious to one having ordinary skill in the art to modify the hydrogel disclosed by Haggstrom to be a porous hydrophilic foam, in order to provide a resilient, liquid absorbent, porous layer which allows exudate drainage and is collapsible to maintain a moist wound bed, as suggested by Haggstrom in column 8, lines 1-11.
	With regard to claim 55, Patent ‘984 discloses an intermediate foam layer between the hydrogel and the manifold (claims 8, 10, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 46, 47, and 51-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haggstrom et al. (US 7,569,742) in view of Shah et al. (WO 2010025219).

8.	With regard to claim 46, Haggstrom discloses a reduced-pressure treatment system for debriding a treatment area of a tissue site (abstract; Fig. 3; wound dressing, 300; Fig. 7), the system comprising: a porous hydrophilic foam (302) adapted to cover a treatment area (col. 8, lines 9-14); a debriding agent (col. 3, lines 47-55) applied to the hydrophilic foam (302); a manifold (best seen at 206 of Fig. 6) coving the foam (302) to distribute reduced pressure; and a sealing drape (best seen at 210 of Fig. 6) to form a fluid seal over the tissue site and manifold (col. 4, lines 60-65; col. 6, lines 36-54).
	Haggstrom is silent in regard to the debriding agent being a blocked acid debriding agent.
	However, Shah discloses antimicrobial foam compositions (abstract), wherein amphoteric (blocked acid) debriding agents are provided within a sponge-type foam layer ([0007]; [0023-0029]; [0042-0043]; Fig. 6), to provide the foam layer with increased effectiveness in reducing and/or preventing development of unwanted microbial organisms, are safe, and provide for improved efficiencies in wound care management ([0005]).


9.	With regard to claim 47, Haggstrom discloses a reduced-pressure interface (packing layer, 208; best seen in Fig. 6) for delivering reduced pressure to the manifold (206; col. 7, lines 35-67).

10.	With regard to claims 51-52, while Haggstrom and Shah fail to explicitly disclose that the porous hydrophilic foam is adapted to soften and break apart over time in response to exposure to wound fluid, Haggstrom discloses a bead packing (202) that may carry debriding agents and is adapted to soften and break apart over time in response to exposure to wound fluid (col. 7, lines 42-44); and that the manifold (206) is adapted to absorb the bead packing (202) after the bead packing (202) softens (col. 3, lines 47-55).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porous hydrophilic foam disclosed by Haggstrom in view of Shah to soften and break apart over time in response to exposure to wound fluid, similar to that disclosed by Haggstrom in the alternate embodiment, in order to provide a foam packing layer that supports and suitably conforms to a particular shape of the wound, while also being bioabsorbable over time, allowing for wound closure without having to replace/reshape the foam packing in the middle of wound healing therapy, as suggested by Haggstrom in column 3, line 56 to column 4, line 8, as well as in column 7, lines 35-42.

11.	With regard to claim 53, Haggstrom discloses that the manifold (206) is fully capable of absorbing debrided necrotic tissue (col. 3, lines 56-65).

12.	With regard to claim 54, while Haggstrom discloses that the layer in contact with the wound bed may be preformed as a sheet (“XERFOLO™”; Figs. 1, 6, 7; col. 3, lines 28-55), Haggstrom and Shah fail to explicitly disclose that the porous hydrophilic foam is a preformed sheet.
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the porous hydrophilic foam layer disclosed by Haggstrom in view of Shah to be a preformed sheet, similar to that disclosed in alternate embodiments of Haggstrom, in order to provide a preformed sheet non-adherent wound contact layer that provides unidirectional flow so that wound exudate will not flow back toward the wound bed, as suggested by Haggstrom in column 3, lines 35-38, that can be easily cut to size and placed within a wound on-site.

13.	With regard to claim 55, Haggstrom discloses an intermediate foam layer (porous contact layer, 204; best seen in Fig. 6; “similar to base layer”) between the porous hydrophilic foam (302; Fig. 7) and the manifold (206; col. 7, lines 47-58).

Allowable Subject Matter
14.	Claims 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon submission of a Terminal Disclaimer over US Patent 10,172,984.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
	Haggstrom, Shah, and Myntti et al. (WO 2009/152374) are the closest prior art of record.
The prior art of record, while teaching a reduced-pressure treatment system for debriding a treatment area of a tissue site, the system including a reduced-pressure wound dressing comprising: a porous hydrophilic foam adapted to cover the treatment area, wherein the porous hydrophilic foam comprises a debriding agent; a manifold adapted to cover the hydrogel and distribute reduced pressure to fails to disclose or reasonably suggest alone or in combination, that the debriding agent of the porous hydrophilic foam is a blocked acid debriding agent comprising an alpha hydroxy acid bound to a blocking material, as claimed.
This limitation not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed invention, namely the use of a blocked acid debriding agent comprising an alpha hydroxy acid bound to a blocking material within the hydrogel moderates the rate at which the debriding agent interacts with the necrotic tissue. In the presence of wound fluid, the blocked acid debriding agent will slowly disassociate; thereby, gradually supplying debriding agent to the treatment area without causing an abrupt change in pH at the treatment area, helping avoid a stinging sensation for the patient, as suggested by applicant in paragraph [0040] of the Specification, as originally filed.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myntti et al. (WO 2009/152374) discloses a method for treating chronic wounds.
Barbul (US PGPUB 2003/0091601) discloses the use of topical arginine to enhance wound healing.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J MENSH/Primary Examiner, Art Unit 3781